Manufacturers & Traders Trust Co. v Client Server Direct, Inc. (2017 NY Slip Op 08969)





Manufacturers & Traders Trust Co. v Client Server Direct, Inc.


2017 NY Slip Op 08969


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


1243 CA 17-00142

[*1]MANUFACTURERS AND TRADERS TRUST COMPANY, PLAINTIFF-RESPONDENT,
vCLIENT SERVER DIRECT, INC., ACN PROPERTIES, LLC, JEFFREY T. DRILLING, HOLLY DRILLING, DEFENDANTS-APPELLANTS, ET AL., DEFENDANTS.
CLIENT SERVER DIRECT, INC., ACN PROPERTIES, LLC, JEFFREY T. DRILLING, HOLLY DRILLING AND LEAP ANALYTIX, LLC, THIRD-PARTY PLAINTIFFS-APPELLANTS,
vM & T BANK CORPORATION, MICHAEL (MICK) WHIPPLE, ALFRED F. LUHR, III, AND MARK MARTIN, THIRD-PARTY DEFENDANTS-RESPONDENTS. (APPEAL NO. 3.) 


PARLATO LAW, WILLIAMSVILLE, CHAITMAN LLP, NEW YORK CITY (HELEN D. CHAITMAN OF COUNSEL), FOR DEFENDANTS-APPELLANTS AND THIRD-PARTY PLAINTIFFS-APPELLANTS. 
HODGSON RUSS LLP, BUFFALO (ROBERT J. FLUSKEY, JR., OF COUNSEL), FOR PLAINTIFF-RESPONDENT AND THIRD-PARTY DEFENDANTS-RESPONDENTS M & T BANK CORPORATION, ALFRED F. LUHR, III, AND MARK MARTIN.

	Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered October 17, 2016. The order denied the motion of defendants-third-party plaintiffs Client Server Direct, Inc., ACN Properties, LLC, Jeffrey T. Drilling and Holly Drilling and of third-party plaintiff Leap Analytix, LLC to unseal the record. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Manufacturers & Traders Trust Co. v Client Server Direct, Inc. ([appeal No. 2] ___ AD3d ___ [Dec. 22, 2017]).
Entered: December 22, 2017
Mark W. Bennett
Clerk of the Court